Name: Council Regulation (EEC) No 1823/87 of 25 June 1987 opening, allocating and providing for the administration of a Community tariff quota for rum, arrack and tafia, falling within subheading 22.09 C I of the Common Customs Tariff and originating in the African, Caribbean and Pacific States (ACP) (1987 to 1988)
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar
 Date Published: nan

 No L 173/ 130 . 6 . 87 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1823/87 of 25 June 1987 opening, allocating and providing for the administration of a Community tariff quota for rum, arrack and tafia, falling within subheading 22.09 C I of the Common Customs Tariff and originating in the African, Caribbean and Pacific States (ACP) (1987 to 1988) statistics are available, the annual quota volume would amount to 1 59 444 hectolitres of pure alcohol ; whereas this volume is less than the threshold established by Regulation (EEC) No 1820/87, the quota volume must by fixed at 172 000 hectolitres of pure alcohol ; Whereas, during the past three years for which statistics are available, the corresponding imports by each of the Member States represent the following percentages of the imports into the Community from the ACP States of the products concerned : Member State 1984 1985 1986 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Protocol 5 annexed to the Third ACP-EEC Convention, signed at LomÃ © on 8 December 1984 ('), provides that products originating in the ACP States which fall within subheading 22.09 C I of the Common Customs Tariff shall, until the entry into force of a common organization of the market in spirits, be allowed into the Community free of customs duties under condi ­ tions such as to permit the development of traditional trade flows between the ACP States and the Community and between the Member States ; whereas the Community shall fix each year the quantities which may be imported free of customs duties on the basis of the largest quanti ­ ties imported annually from the ACP States into the Community in the past three years for which statistics are available , increased by an annual growth rate of 37 % on the market of the United Kingdom and 27 % on the other markets of the Community ; whereas, however in accordance with the provisions of Article 3 ( 1 ) of the Protocol to the Third ACP-EEC Convention consequent on the Accession of the Kingdom of Spain and the Portu ­ guese Republic to the European Communities (2) imple ­ mented in advance by Regulation (EEC) No 1 820/87 (3), the minimum quantity in Article 2 (a) second subpara ­ graph of Protocol 5 on rum has been increased to 172 000 hectolitres ; whereas by reason of the particularities pecu ­ liar to the market in rum, the quota period ranges from 1 July to 30 June ; Whereas, having regard to the levels reached by imports of the products concerned into the Community and the Member States during the past three years for which Benelux Denmark Germany Greece Spain France Ireland Italy Portugal United Kingdom 5.7 1.8 28,0 0,0 0,0 1,0 1,9 0,6 0,0 61,0 5,2 1,9 34,0 0,0 n.c. 2,1 1,8 0,4 0,0 54,6 5,4 1.7 30,5 0,0 0,1 1,4 1.8 0,4 0,0 58,7 Whereas, in view of these factors, of market forecasts for the products in question and of the estimates submitted by certain Member States, quota shares may be fixed approximately at the following percentages : Benelux : Denmark : Germany : Greece : Spain : France : Ireland : Italy : Portugal : United Kingdom : 5,43 1,79 30,90 0,03 0,17 1,51 1,85 0,42 0,02 57,88 (') OJ No L 86, 31 . 3 . 1986, p . 3 . (2) OJ No L 172, 30 . 6 . 1987. 0 OJ No L 172, 30 . 6 . 1987, p . 1 . No L 173/2 Official Journal of the European Communities 30 . 6 . 87 Whereas it is possible that, during the period of applicabi ­ lity of the said quota, the nomenclature used by the Common Customs Tariff will be replaced by the combined nomenclature based on the International Convention on a harmonized system of designation and codification of goods ; whereas this Regulation must take account of that possibility by using the codes of the combined nomenclature within whch the said products fall ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the adminis ­ tration of the share allocated to that economic union may be carried out by any one of its members, Whereas an arrangement for using the Community tariff quota, based on an allocation between the United Kingdom on the one hand and the other Member States on the other, would seem likely to reconcile the applica ­ tion of the growth rates provided for in Protocol 5 with the uninterrupted application of the duty-free entry arran ­ gements in respect of the said quota to all imports of the products concerned into the Member States until the quota is exhausted ; whereas in order to reflect as closely as possible actual market trends for the products concerned, allocation of the Community tariff quota among Member States should be made in accordance with the requirements of the Member States ; whereas, in this case, the tariff quota should be allocated among the Member States on the basis of the largest quantities imported annually into each Member State during the past two years and taking into account the abovemen ­ tioned growth rates ; Whereas measures should be laid down to ensure that Protocol 5 is implemented under conditions such as to permit the development of traditional trade flows between the ACP States and the Community, on the one hand, and between the Member States on the other ; Whereas owing to the special character of the products in question and their sensitivity on Community markets, exceptional provision should be made for a method of use based on a single division among Member States ; HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 July 1987 to 30 June 1988, the following products shall be imported duty free into the Community within the limits of the relevant Community tariff quota mentioned (') : Order  No CCT heading No Combined nomenclature code Description Quota Volume (in hi of pure alcohol) Quota duty (in %) 09.1605 22.09 C I 2208.40-10 22.08.40-90 2208.90-11 2208.90-19 Rum, arrack and tafia originating in the ACP States 172 000 Free (hectolitres of pure alohcol) 2. Within the limit of their shares, as indicated in Article 2, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accor ­ dance with the relevant provisions of the Act of Accession and of Regulation (EEC) No 1820/87. Benelux : Denmark : Germany : Greece : Spain : France : Ireland : Italy : Portugal : 9 340 3 080 53 150 50 290 2 600 3 180 725 35 Article 2 1 . The tariff quota referred to in Article 1 shall be divided into two instalments . A first instalment of 99 550 hectolitres of pure alcohol shall be for United Kingdom consumption . A second instalment of 72 450 hectolitres of pure alcohol shall be allocated among the other Member States. 2. The shares of each of the Member States to which the second instalment is allocated shall consist of the following quantities : Article 3 1 . Member States shall manage the shares allocated to them in accordance with their own arrangfements. (') The numbers appearing in the column 'Combined nomencla ­ ture code' will replace those appearing in the column 'CCT heading No' as from the date of entry into force of the Inter ­ national Convention on a harmonized system of designation and codification of goods. No L 173/330 . 6 . 87 Official Journal of the European Communities 2. The extent to which the Member States have taken up their shares shall be determined on the basis of the imports of the products in question, originating in the ACP States, entered for customs clearance under declara ­ tions for free circulation . Article 4 1 . Member States shall inform the Commission each month of imports actually charged against the tariff quota. 2. The United Kingdom shall take the steps necessary to ensure that the quantities imported from the ACP States under the conditions laid down in Articles 1 and 2 are restricted to those meeting its domestic consumption requirements . 3 . The Commission shall regularly inform the Member States of the extent to which the tariff quota has been taken up. 4. Where necessary, consultations may be held at the request of a Member State or on the initiative of the Commission . Article 5 The Commission shall take all necessary measures, in close cooperation with the Member States, to ensure the implementation of this Regulation . Article 6 Council Regulation (EEC) No 1316/87 of 11 May 1987 on the safeguard measures provided for in the Third ACP-EEC Convention (') shall apply to the products covered by this Regulation . Article 7 The Council will adopt in good time, the adjustments to the International Convention on the harmonized system of designation and codification of goods, which are neces ­ sary both for the codification and for the designation of goods . Article 8 This Regulation shall enter into force on 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 25 June 1987. For the Council The President H. DE CROO (') OJ No L 125, 14 . 5. 1987, p. 1 .